Citation Nr: 1614865	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  05-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In June 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he is unable to unable to secure or follow a substantially gainful occupation due his service-connected left shoulder and left elbow disabilities.  Since the issuance of the May 2014 supplemental statement of the case, the Veteran underwent an August 2015 left shoulder replacement surgery.  The record does not contain any treatment records dated since August 20, 2015, two weeks after the date of the surgical procedure.  In order to assess the respective severities of the Veteran's service-connected disabilities, remand is necessary to obtain any outstanding pertinent treatment records.  

In a September 2010 VA joints examination report, a VA examiner found that the Veteran's service-connected disabilities would affect his occupational activities in a significant manner, due to decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength, and pain.  The Veteran has not been provided with an examination for the sole purpose of determining whether the service-connected disabilities make him unable to unable to secure or follow a substantially gainful occupation.  A remand is necessary to provide a VA examination.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain and associate with the record all outstanding treatment records of VA and private treatment for left shoulder and left elbow disabilities, to include any dated since August 20, 2015.  All records or responses received should be associated with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  Provide the Veteran any necessary authorization and release forms.

2.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the cumulative impact of the service-connected disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the effects of the service-connected disabilities, without consideration of nonservice-connected disabilities, make the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing, considering his skills and educational background, but not factors such as age or impairment caused by nonservice-connected disabilities.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.  The Veteran is service connected for left shoulder and left elbow disabilities. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

